Citation Nr: 0010820	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  99-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
malignant lymphocytic lymphoma, nodular.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964 
and from August 1964 to August 1967.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO granted entitlement to 
service connection for malignant lymphocytic lymphoma, 
nodular, with assignment of a noncompensable evaluation 
effective March 22, 1995.  
The Board has construed the veteran's February 1996 request 
for a hearing at the RO subsequent to issuance of the above 
rating decision as a notice of disagreement therewith.  In 
this regard and in any event, he made it clear at the May 
1996 RO hearing that he was disagreeing with the 
noncompensable evaluation assigned for his malignant 
lymphocytic lymphoma, nodular.

In November 1996 the Hearing Officer at the RO affirmed the 
noncompensable evaluation for malignant lymphocytic lymphoma, 
nodular.

The veteran presented testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) via a 
videoconference hearing in September 1999.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that the veteran filed his 
claim for service connection for malignant lymphocytic 
lymphoma, nodular, in March 1995.  During the pendency of his 
claim, the criteria for rating his service-connected 
disability were revised on September 22, 1995, 60 Fed. Reg. 
49225-49228.  The RO applied only the revised criteria and 
did not consider the previous criteria in effect prior to the 
change in the provisions for rating diseases of The Hemic and 
Lymphatic Systems.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been completed, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

In view of the foregoing discussion, and the fact that the 
veteran may be prejudiced with the Board's initial 
application of the criteria effective prior to September 22, 
1995, the Board is of the opinion that the veteran should be 
afforded the opportunity to have the RO initially consider 
his claim with application of these previous criteria.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, to afford the veteran due process of law, the 
Board is remanding the case to the RO for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should evaluate the veteran's 
claim of entitlement to an initial 
compensable evaluation for his service-
connected malignant lymphocytic lymphoma, 
nodular, with application of the criteria 
for rating diseases of The Hemic and 
Lymphatic Systems effective prior and 
subsequent to September 22, 1995.  The RO 
should also determined whether "staged" 
ratings are warranted.  See Fenderson. 
Supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


